DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 7/08/2022 and 5/03/2022 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-6, 10-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Surdick, Untied States Patent Application Publication No. 2016/0112565, in view of Watson, et al. (“Watson”), United States Patent Application Publication No. 2014/0241519. 

As per claim 1, Surdick discloses a data processing system for populating selections in an evaluation operator interface, comprising: 
a processor ([0082]); 
a data store storing a plurality of transactions ([0038] wherein the customer call records database stores a plurality of transactions between a customer and an agent), an automated scoring template having an associated lexicon ([0051] wherein the set of queries and the set of target media sets are the lexicon parameters) and scoring parameters ([0049] wherein the point system provides the scoring parameters), a question associated with the automated scoring template ([0042] wherein the evaluation question is described) and an evaluation form associated with the question ([0041] wherein the evaluation form includes the associated questions), wherein each of the plurality of transactions comprises a voice session recording of an inbound call recorded by a call center recording system ([0038] wherein recorded calls are stored in the call records database);
and; a non-transitory computer readable medium having instructions executable on the processor for: receiving a request from a client computer for an evaluation to evaluate a transaction ([0070] wherein the agent can select a call for analysis with automatic analysis); in response to the request for the evaluation, generating the evaluation from the evaluation form ([0071] wherein the result form is described), wherein generating the evaluation comprises setting an answer control in the evaluation to a preselected answer to the question based on the automated score for the transaction and a defined correspondence between the automated score and an acceptable answer to the question ([Fig 16], and [0072] wherein a preselected answer is described, wherein the score is associated with the result of the evaluation), the preselected answer selected from a defined set of acceptable answers to the question ([Fig. 14] and [Fig. 15] wherein the form contains a set of preselected answers, in this case “yes” or “no”); and serving the evaluation with the preselected answer to the client computer for display in an evaluation operator interface ([Fig 16], and [0072] wherein the agent is served the interface with the preselected answers), but does not teach wherein each of the plurality of transactions comprises a transcript of the voice session; wherein the first transaction that was previously assigned an automated score according to the automated scoring template based on a transcript of the first transaction having matched the lexicon associated with the automated scoring template. However, Watson teaches wherein each of the plurality of transactions comprises a transcript of the voice session ([0024] wherein a transcription of the audio is described); wherein the first transaction that was previously assigned an automated score according to the automated scoring template based on a transcript of the first transaction having matched the lexicon associated with the automated scoring template ([0043] wherein a user can review an interaction (transaction) i.e. requesting to evaluate a transaction, when the interaction (transaction) has an automatic score and another review is triggered by a business logic or rule (matched lexicon)).  
Surdick provides a method of evaluating a transaction using an automated scoring method, but does not provide an automated score before using the automated scoring process. One could use the transcripts and fully automated score before the evaluation of a transaction in Watson, with the evaluation method in Surdick to teach the claimed invention. The system in Watson could receive the indication that a client wants to review a transcript after it has been scored automatically, and then the process in Surdick can evaluate the transcript. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating an evaluation form with predetermined answers from audio in Surdick with the audio transcribed and the automated score previously assigned as in Watson in order to better evaluate compliance of transactions using a two-step process. 

As per claim 2, note the rejection of claim 1 where Surdick and Watson are combined. The combination teaches the data processing system of claim 1. Surdick further discloses wherein: the scoring parameters comprise a base score and lexicon scoring parameters associated with the lexicon ([0008] wherein the base score is the overall evaluation score and the lexicon score is the point value associated with an answer); the non-transitory computer readable medium further comprises instructions executable on the processor for executing the automated scoring template to assign the automated score to the first transaction ([Fig 16], and [0072] wherein auto-suggested answers assign the score 5/5 and 10/10 respectively); and executing the automated scoring template to assign the automated score to the first transaction further comprises: loading, by the processor, the audio from the first transaction ([0053] wherein the audio is loaded and searched);   searching the audio of the transaction for a word or phrase from the lexicon([0053] wherein the audio is loaded and searched); based on a determination that the first transaction includes the word or phrase from the lexicon, assigning the lexicon a score based on the lexicon scoring parameters ([0072] wherein points are given if the greeting is found); and adding the lexicon score to the base score ([0008] wherein the base score is the overall evaluation score and the lexicon score is the point value associated with an answer), but does not disclose loading, by the processor, the transcript from the first transaction;   searching the transcript of the transaction for a word or phrase from the lexicon. However, Watson teaches loading, by the processor, the transcript from the transaction;   searching the transcript of the first transaction for a word or phrase from the lexicon ([0025] wherein the transcript is analyzed for words and phrases) .
Surdick and Watson provide a method of evaluating a transaction. One could use the transcripts in Watson, with the evaluation method in Surdick to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating an evaluation form with predetermined answers from audio in Surdick with the audio transcribed as in Watson in order to better evaluate compliance of transactions using a two-step process. 

As per claim 3, note the rejection of claim 1 where Surdick and Watson are combined. The combination teaches the data processing system of claim 1. Surdick further discloses wherein the automated scoring template comprises search criteria and the non-transitory computer readable medium further comprises instructions executable on the processor for: searching the plurality of transactions for candidate transactions using the search criteria to identify transactions to score according to the automated scoring template ([0078] wherein calls can be evaluated based on the content of the call i.e. search criteria).  

As per claim 4, note the rejection of claim 1 where Surdick and Watson are combined. The combination teaches the data processing system of claim 1. Surdick further discloses wherein the non-transitory computer readable medium further comprises instructions executable on the processor for executing the automated scoring template in a background process ([0057] wherein the analyzer works in the background to determine what queries are found in each call).  

As per claim 5, note the rejection of claim 1 where Surdick and Watson are combined. The combination teaches the data processing system of claim 1. Surdick further discloses wherein the defined correspondence between the automated score and the preselected answer to the question comprises a defined correspondence between an automated score range and an acceptable answer from the set of acceptable answers ([0049] wherein certain answers are awarded certain scores as described).  

As per claim 6, note the rejection of claim 1 where Surdick and Watson are combined. The combination teaches the data processing system of claim 5. Surdick further discloses wherein the data store further stores an answer template defining the set of acceptable answers and the correspondence between the automated score range and the acceptable answer ([0049] wherein certain answers are awarded certain scores as described).   

As per claim 10, note the rejection of claim 1 where Surdick and Yentis are combined. The combination teaches the data processing system of claim 5. Surdick further discloses wherein generating the evaluation further comprises generating page code for the question, the page code comprising question text and page code for the answer control that sets the answer control to the preselected answer ([0071] wherein the page is generated with the auto-suggested answers, wherein computers use code).  

As per claim 11, Surdick discloses a computer program product comprising a non-transitory computer readable medium storing a set of computer instructions executable by a processor to:
 access a data store comprising a plurality of transactions ([0038] wherein the customer call records database stores a plurality of transactions between a customer and an agent), an automated scoring template associated with the lexicon ([0051] wherein the set of queries and the set of target media sets are the lexicon parameters) and scoring parameters ([0049] wherein the point system are the scoring parameters), a question associated with the automated scoring template ([0042] wherein the evaluation question is described), and an evaluation form associated with the question ([0041] wherein the evaluation form includes the associated questions), wherein each of the plurality of transactions comprises a voice session recording of an inbound call recorded by a call center recording system ([0038] wherein recorded calls are stored in the call records database); receive a request from a client computer for an evaluation to evaluate a first transaction ([0070] wherein the agent can select a call for analysis with automatic analysis);   in response to the request for the evaluation, generating the evaluation from the evaluation form ([0071] wherein the result form is described), wherein generating the evaluation comprises setting an answer control in the evaluation to a preselected answer to the question based on a defined correspondence between the automated score for the first transaction and the preselected answer to the question ([Fig 16], and [0072] wherein a preselected answer is described, wherein the score is associated with the result of the evaluation), the preselected answer to the question selected from a set of acceptable answers to the question ([Fig. 14] and [Fig. 15] wherein the form contains a set of preselected answers, in this case “yes” or “no”); and serve the evaluation with the preselected answer to the question to the client computer for display in an evaluation operator interface ([Fig 16], and [0072] wherein the agent is served the interface with the preselected answers), but does not disclose wherein each of the plurality of transactions comprises a transcript of the voice session; and  wherein the first transaction that was previously assigned an automated score according to the automated scoring template based on a transcript of the first transaction having matched the lexicon associated with the automated scoring template. However, Walton teaches wherein each of the plurality of transactions comprises a transcript of the voice session ([0024] wherein a transcription of the audio is described); and wherein the first transaction that was previously assigned an automated score according to the automated scoring template based on a transcript of the first transaction having matched the lexicon associated with the automated scoring template ([0043] wherein a user can review an interaction (transaction) i.e. requesting to evaluate a transaction, when the interaction (transaction) has an automatic score and another review is triggered by a business logic or rule (matched lexicon)).  
Surdick provides a method of evaluating a transaction using an automated scoring method, but does not provide an automated score before using the automated scoring process. One could use the transcripts and fully automated score before the evaluation of a transaction in Watson, with the evaluation method in Surdick to teach the claimed invention. The system in Watson could receive the indication that a client wants to review a transcript after it has been scored automatically, and then the process in Surdick can evaluate the transcript. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating an evaluation form with predetermined answers from audio in Surdick with the audio transcribed and the automated score previously assigned as in Watson in order to better evaluate compliance of transactions using a two-step process. 

As per claim 12, note the rejection of claim 11 where Surdick and Watson are combined. The combination teaches the computer program product of claim 12. Surdick further discloses instructions executable to execute the automated scoring template to assign the automated score to the first transaction([Fig 16], and [0072] wherein auto-suggested answers assign the score 5/5 and 10/10 respectively), wherein executing the automated scoring template comprises: loading, by the processor, audio from the first transaction([0053] wherein the audio is loaded and searched); searching the transcript of the first  transaction for a word or phrase from the lexicon([0053] wherein the audio is loaded and searched); based on a determination that the first transaction includes the word or phrase from the lexicon, assigning the lexicon a lexicon score based on lexicon scoring parameters included in the automated scoring template([0072] wherein points are given if the greeting is found); and adding the lexicon score to a base score included in the automated scoring template([0008] wherein the base score is the overall evaluation score and the lexicon score is the point value associated with an answer), but does not disclose  loading, by the processor, a transcript from the transaction; searching the transcript of the transaction for a word or phrase from the lexicon. However, Watson teaches loading, by the processor, the transcript from the transaction;   searching the transcript of the first transaction for a word or phrase from the lexicon ([0025] wherein the transcript is analyzed for words and phrases) .
Surdick and Watson provide a method of evaluating a transaction. One could use the transcripts in Watson, with the evaluation method in Surdick to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating an evaluation form with predetermined answers from audio in Surdick with the audio transcribed as in Watson in order to better evaluate compliance of transactions using a two-step process. 

As per claim 13, claim 13 is the product that is substantially similar to the system of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 14, claim 14 is the product that is substantially similar to the system of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is the product that is substantially similar to the system of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is the product that is substantially similar to the system of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is the product that is substantially similar to the system of claim 10 and is rejected for the same rationale and reasoning. 






Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Surdick in view of Watson, in further view of Yentis et al. (“Yentis”), United States Patent Application Publication No. 2016/0277577.

As per claim 7, note the rejection of claim 1 where Surdick and Watson are combined. The combination teaches the data processing system of claim 1, but does not disclose wherein the non-transitory computer readable medium further comprises instructions executable on the processor for: receiving an evaluator answer to the question from the client computer; and storing a completed evaluation comprising the evaluator answer and the preselected answer. However, Yentis further teaches wherein the non-transitory computer readable medium further comprises instructions executable on the processor for: receiving an evaluator answer to the question from the client computer; and storing a completed evaluation comprising the evaluator answer and the preselected answer ([0108] wherein the user can edit the answers generated by the system and [Fig. 5B] wherein the answers can be saved).  
Both Surdick and Yentis describe pre-determining answers. One could use the save feature in Yentis with the evaluator generation in Surdick in order to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating an evaluation form with predetermined answers in Surdick with the saving the form in Yentis in order persist the answers in memory to be retrieved later if necessary.  

As per claim 17, claim 17 is the product that is substantially similar to the system of claim 7 and is rejected for the same rationale and reasoning. 

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Surdick in view of Watson, in further view of Heimendinger, United States Patent Application Publication No. 2011/0055202.

As per claim 8, note the rejection of claim 1 where Surdick and Watson are combined. The combination teaches the data processing system of claim 1, but does not teach wherein the non-transitory computer readable medium further comprises instructions executable on the processor for: accessing a plurality of completed evaluations for a set of transactions scored using the automated scoring template; comparing evaluator answers to the question to preselected answers to the question in the plurality of completed evaluations; and determining a confidence score for the automated scoring template based on the comparison. However, Heimendinger teaches wherein the non-transitory computer readable medium further comprises instructions executable on the processor for: 
accessing a plurality of completed evaluations for a set of predictions scored using the predictive model ([0031] wherein the data mining is the accessing of previous predictions for machine learning); comparing evaluator answers to the question to preselected answers to the question in the plurality of completed evaluations ([0030]-[0031] wherein the system determines if the prediction for the question is accurate) ; and determining a confidence score for the predictive model based on the comparison ([0031] wherein a confidence score).
Both Surdick and Heimendinger describe predicting outcomes. While Surdick describes a system of providing answers to a user using an automated scoring template to evaluate a phone call, Heimendinger predicts if a user will perform a query. One could measure the success of a prediction as in Heimendinger with the automated scoring template to evaluate phone calls to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of evaluating agent phone calls using an automated scoring template in Surdick and Watson with the optimization of the predictions in Heimendinger in order to optimize the prediction.  

As per claim 9, note the rejection of claim 8 where Surdick, Watson and Heimandinger are combined. The combination teaches the data processing system of claim 8, but does not expressly teach wherein the non-transitory computer readable medium further comprises instructions executable on the processor for: based on a determination that the confidence score for the automated scoring template meets a threshold, continuing to use the automated scoring template to score transactions from the plurality of transactions; based on a determination that the confidence score for the automated scoring template does not meet the threshold, stopping use of the automated scoring template. However, Heimandinger teaches wherein the non-transitory computer readable medium further comprises instructions executable on the processor for: based on a determination that the confidence score for the predictive model meets a threshold, continuing to use the predictive model to predict answers; based on a determination that the confidence score for the predictive does not meet the threshold, stopping use of the predictive model ([0031] wherein the predictive model is optimized over time and based on a threshold, a prediction is provided).  
Both Surdick and Heimendinger describe predicting outcomes. While Surdick describes a system of providing answers to a user using an automated scoring template to evaluate a phone call, Heimendinger predicts if a user will perform a query. One could measure the success of a prediction as in Heimendinger with the automated scoring template to evaluate phone calls to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of evaluating agent phone calls using an automated scoring template in Surdick and Watson with the optimization of the predictions in Heimendinger in order to optimize the prediction.  

As per claim 18, claim 18 is the product that is substantially similar to the system of claim 8 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is the product that is substantially similar to the system of claim 9 and is rejected for the same rationale and reasoning. 

Response to Arguments
Applicant's arguments filed 02 May 2022 have been fully considered but they are not persuasive. 
Applicant’s REMARKS, filed 02 May 2022, page 10, states:
“Watson does not teach or suggest "wherein each of the plurality of transactions comprises a voice session recording of an inbound call recorded by a call center recording system and a transcript of the voice session" or "wherein the first transaction was previously assigned an automated score according to the automated scoring template based on a transcript of the first transaction having matched the lexicon associated with the automated scoring template."

With regards to claim 1, as per “wherein each of the plurality of transactions comprises a voice session recording of an inbound call recorded by a call center recording system and a transcript of the voice session," Watson teaches this by describing the two methods by which audio data can be processed for speech analytics in [0024]. Transcription is described, which provides a transcript of a voice session (“In transcription, the audio file is converted into a text file.”) In addition, a voice session is obviously captured in the original audio, and also as a diarization, which includes audio versions by speaking individual. Therefore, in the least, Watson teaches the original audio file, and the transcript made from that audio file, which teaches the claims as currently written. Therefore, Watson clearly teaches both the “a voice session recording of an inbound call recorded by the call center recording system” in the original audio file, and the “transcript of the voice session” as a result of the transcription. Applicant is encouraged to clarify the claim language to overcome this prior art to describe how it is distinguished from the Watson reference. 
As per “wherein the first transaction was previously assigned an automated score according to the automated scoring template based on a transcript of the first transaction having matched the lexicon associated with the automated scoring template,” Watson teaches the automated score based on a transcript of the first transaction” by having an automated score (recognized as the confidence score) as described in [0042]. In the Watson reference, the system scores the transcript in an automated method, using a computer, against requirements to calculate the confidence score.  As described in the cited paragraph [0043], the transaction goes through a second review, having previously been assigned the automated score as described in [0042], as it goes through a manual review if the score does not meet the requirement, which is similar to what is described in the specification of the Instant Application at [0091]. Since an automated score is attempted by matching the transcript against certain template requirements previous to the transcript being manually reviewed, the Walton reference teaches “wherein the first transaction was previously assigned an automated score according to the automated scoring template based on a transcript of the first transaction having matched the lexicon associated with the automated scoring template.” Applicant is encouraged to clarify the claim language to overcome this prior art on record. Claim 11 is substantially similar to claim 1 and the same rationale and reasoning applies. As per claims 2-10 and 12-20, no additional REMARKS were provided and the same rationale and reasoning also applies based on their dependency from rejected claims. If questions remain, please contact the Examiner for an interview. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168